STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 13, 2016
               Plaintiff-Appellee,

v                                                                    No. 327743
                                                                     Berrien Circuit Court
FOREST WOODSON, JR.,                                                 LC No. 2015-015164-FH

               Defendant-Appellant.


Before: MURRAY, P.J., and HOEKSTRA and BECKERING, JJ.

PER CURIAM.

       Defendant appeals by leave granted1 his guilty-plea conviction for attempted assault with
a dangerous weapon (felonious assault), MCL 750.82; MCL 750.92. We dismiss this appeal as
moot.

        On February 24, 2015, defendant pleaded guilty to attempted felonious assault. As the
factual basis for this plea, defendant admitted that he “pulled a knife on [his] brother-in-law” and
“threatened him with it.” The trial court sentenced defendant in April of 2015. Under the
legislative sentencing guidelines, defendant’s recommended minimum sentencing range was 0 to
9 months, placing defendant’s minimum sentencing range in an intermediate sanction cell under
MCL 769.34(4). The trial court departed upward from the recommended minimum sentence
range and sentenced defendant to 12 to 24 months in prison with 56 days’ credit. Defendant
served his minimum sentence, and he was paroled on February 4, 2016.

       Defendant’s only argument on appeal relates to his sentence. In particular, defendant
contends that he is entitled to resentencing because the trial court failed to articulate substantial
and compelling reason for the departure sentence imposed.2 Defendant requests that we remand


1
 People v Woodson, unpublished order of the Court of Appeals, entered July 17, 2015 (Docket
No. 327743).
2
  Defendant does not address People v Lockridge, 498 Mich. 358, 392; 870 NW2d 502 (2015),
wherein the Michigan Supreme Court struck down the requirement that a trial court articulate
substantial and compelling reason for a departure pursuant to MCL 769.34(3). See also People v
Schrauben, __ Mich App __, __; __NW2d __ (2016) (Docket No. 323170); slip op at 5-6


                                                -1-
for resentencing before a different trial judge. However, defendant’s claim is moot, and we
decline to address it. That is, because defendant has already served his minimum sentence, this
Court is unable to provide a remedy for any alleged sentencing error. See People v Rutherford,
208 Mich. App. 198, 204; 526 NW2d 620 (1994). See also People v Tombs, 260 Mich. App. 201,
220; 679 NW2d 77 (2003). “Where a subsequent event renders it impossible for this Court to
fashion a remedy, an issue becomes moot,” Rutherford, 208 Mich. App. at 204, and this Court
need not address a moot issue, Tombs, 260 Mich. App. at 220.

       Dismissed as moot.



                                                           /s/ Christopher M. Murray
                                                           /s/ Joel P. Hoekstra
                                                           /s/ Jane M. Beckering




(striking down the requirement that trial court articulate substantial and compelling reasons to
depart from an intermediate sanction). Following Lockridge, “[a] sentence that departs from the
applicable guidelines range will be reviewed by an appellate court for reasonableness.”
Lockridge, 498 Mich. at 392.



                                              -2-